Title: Thomas Jefferson to William Cocke, 17 April 1813
From: Jefferson, Thomas
To: Cocke, William


          Monticello April 17. 13.
          I have recieved, my good old friend, your favor of Feb. 24. and rejoice to find you can still undertake distant military expeditions. it does not want much of 40. years since we were first together in the Virginia legislature. you are
			 approaching therefore, what I have attained, the limits of the Psalmist, who says ‘the days of our years are three score years and ten.’ yet I hope it will be long before your ‘strength’ shall become ‘labour & sorrow.’
			 I sincerely congratulate you that your
			 enemies have not found it so, and that
			 you have
			 given the Spanish Creeks a lesson which may be useful to them as well
			 as to us.
			 it is a great misfortune that you were not permitted to take
			 possession of the whole country to Florida point. a sequestration of it in our hands for wrongs recieved is a measure of rigorous justice; and with an eye to our safety, it is of absolute necessity. the use they are making of it, by the
			 colour & character of the troops they are introducing and the certainty that it will be siesed by the British, made a thorn in our side during the war, & retained permanently by them
			 afterwards, if the Spanish power be limited, as it will be, to Europe, forbid a moment to be lost in taking it. for this blot, left open to be hit by our adversary, we are indebted, it seems, to that Sexennial spirit of the Senate, of which you and I saw so much, which has so often defeated the wisdom and patriotism of their coordinate authorities, and is destined to produce incalculable injury and
			 danger, if not recalled to responsibility at shorter periods. but this is for days which I am not to see. they may fall within your term, and I chearfully leave them to those whom they will more
			 concern.
          I thank you for your letter. it has revived recollections of friendship, and of joint & faithful struggles to secure & promote the freedom and prosperity of our fellow citizens. and they will be prosperous, and will be free, in despight of the parricide spirit of monarchism, masked as it is, so hypocritically, under the cloak of federalism. may you be able, when you rejoin me in the shades below, to report that ‘all is yet well, and likely to continue so.’ and, to lengthen the term of your testimony, as well as that of your life, health & happiness, may the period of your departure be as late as the laws of the animal structure will admit, short of the pain and imbecility which would render life a misery.
          Th:
            Jefferson
        